Citation Nr: 0909813	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and R.B.



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which granted service connection for PTSD, assigning a 30 
percent evaluation, effective January 29, 2003.  In December 
2003, the RO granted an increased rating of 50 percent for 
PTSD, effective January 29, 2003.  The RO denied entitlement 
to TDIU and confirmed the 50 percent rating for PTSD in June 
2005.  In February 2009, the Veteran and R.B. testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  A transcript of the hearing is of record.

After the case was certified to the Board, the Veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the Veteran waived RO jurisdiction 
over the new evidence.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  At the February 2009 Board hearing, prior to the 
promulgation of a decision, the Veteran testified that he 
wished to withdraw his appeal with respect to the claim for 
entitlement to TDIU.  

2.  The Veteran's PTSD symptoms are manifested by 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood, due to suicidal ideation, panic attacks occurring one 
to two times per month to three to five times per week and 
near-continuous depression affecting the ability to function 
independently, appropriately or effectively, impaired impulse 
control (including angry outbursts and abusive behavior 
toward his wife and daughter), difficulty adapting to 
stressful circumstances (including work or worklike setting), 
inability to establish and maintain effective relationships, 
and a GAF score range of 40 to 55.  


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal with respect 
to the claim for entitlement to TDIU, the Board does not have 
jurisdiction to consider the claim and it is dismissed. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2008).

2.  The criteria for an initial evaluation of 70 percent for 
PTSD, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issue

At the Board hearing, the Veteran testified that he wished to 
withdraw his claim for entitlement to TDIU.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  The only 
exception for the written requirement is if the withdrawal 
takes place on record at a hearing, and it may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

As the Veteran has withdrawn his appeal with respect to the 
above-mentioned issue, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction and the issue of entitlement 
to TDIU is dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2003 regarding the initial service 
connection claim for PTSD.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence.  

After the RO granted service connection for PTSD in May 2003, 
the Veteran filed a notice of disagreement with the assigned 
rating in June 2003.  While the Veteran was not provided a VA 
letter outlining the evidence necessary to substantiate an 
initial increased rating claim, including the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, prior to the initial adjudication, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  
As the Veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the PTSD.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for PTSD in May 2003, 
assigning a 30 percent evaluation, effective January 29, 
2003.  This rating was later increased to 50 percent in 
December 2003, effective January 29, 2003.  The Veteran has 
indicated that his symptoms are more severe than represented 
by the assigned rating.  His wife and daughter submitted 
statements and testimony in support of his claim.  His wife 
indicated that the Veteran took care of chores around the 
house and fed their pet but was not comfortable being around 
people, forgot things, and had trouble sleeping and 
concentrating for too long.  She also mentioned that the 
Veteran's relationship with his daughter was negatively 
affected due to his PTSD symptoms.  His daughter submitted 
similar statements and also indicated that the Veteran had a 
history of angry outbursts and abusive behavior.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, which evaluates PTSD under the general 
criteria for a chronic adjustment disorder.  38 C.F.R. § 
4.130.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. 38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

A March 2003 VA examination report shows the Veteran was 
clean, well-groomed, and oriented in all spheres.  His 
responses to questions demonstrated an adequate fund of 
knowledge; he also appeared to be a fairly reliable 
historian.  His speech was of regular rhythm, mildly lower 
than normal volume.  His expressed cognitions were organized 
without indication of psychosis, delusional disorder, loose 
organizations, or organicity.  His affect was fairly 
restricted, his mood was moderately anxious.  He reported 
that he last worked in 2000 for an insurance company but quit 
primarily because of increased symptoms of anxiety, 
commenting that he just could not be around people more than 
two hours at a time.  He reported significant sleep 
disturbances, even with medication, along with symptoms of 
anxiety and agitation secondary to re-experiencing of 
traumas.  Intrusive thoughts and recollections gave rise to 
periods of anxiety and agitation with panic attacks occurring 
one to two times per month followed by prolonged periods of 
heightened agitation.  He also reported depression on a scale 
of 1 to 10 at a level of 6 to 8.  There was moderate 
indication of social isolation and evidence of emotional 
change indicated by fairly restricted and somewhat guarded 
range of affective responses, as well as lack of positive 
expectation for future life events.  He reported increased 
periods of irritability with outbursts of anger without 
violence.  The Veteran stated that the anxiety and agitation 
had impacted his ability to sustain his concentration 
reducing his employability to a moderate extent.  The 
examiner determined that the overall impact of the Veteran's 
psychological distress would be expected to continue to at 
least moderately impact his employability primarily because 
of increased anxiety and difficulty maintaining appropriate 
social relations in an occupational setting; but it would not 
necessarily preclude it.  He remained competent to handle his 
own affairs and act in his own best interest.  The Axis I 
diagnosis was PTSD, chronic, moderately severe to severe.  
The Global Assessment of Functioning (GAF) score was 51 to 
52.

A July 2003 VA examination report shows the Veteran was 
clean, well-groomed, and oriented in all spheres.  His 
responses to questions of content were forthright and 
complete and he demonstrated above-average fund of knowledge; 
he also appeared as a rather forthright and reliable 
historian.  His speech was of regular rhythm and normal 
volume.  His expressed cognitions were well-organized and 
directed appropriately throughout the course of the 
interview.  There was no indication of psychosis, delusional 
disorder, loose associations, or organicity.  His affect was 
moderately restricted and mood was moderately depressed.  He 
presented with moderately severe to severe symptoms of PTSD 
and evidence of moderately severe to severe depression.  He 
reported increased sleep, 10 to 12 hours per night, with 
awakening with fatigue and anhedonia.  He was significantly 
uncomfortable and irritable, particularly in social settings.  
He had significant loss of self-esteem secondary to a long 
period of unemployment.  Evidence of avoidance of traumatic 
stimuli had been primarily some reluctance on the part of the 
Veteran to engage in conversations and/or events, which could 
recall traumas.  He remained moderately socially isolated and 
conflicted and reported that he would like to work but that 
being around other people caused a fair amount of anxiety and 
agitation.  Evidence of hyperarousal was indicated by sleep 
disturbance, irritability in social settings, and moderate 
vigilance.  The examiner determined that the overall impact 
of the Veteran's psychological distress would reduce his 
occupational reliability secondary to flattened affect, 
episodic panic attacks, as well as impaired ability to engage 
in abstract thinking.  He also suffered from difficulties 
establishing appropriate motivation and establishing and 
maintaining effective relations in an occupational setting.  
He was able to carry out routine activities and provide for 
his own basic needs; he also reported competency with respect 
to financial matters.  The Axis I diagnosis was PTSD, 
chronic, moderately severe to severe.  The GAF score was 50.

VA treatment records dated from March 2003 to December 2004 
show treatment for alcohol dependency and PTSD symptoms.  A 
January 2004 private treatment record shows an assessment of 
severe depression.

A May 2004 Social Security Administration evaluation report 
shows the Veteran reported weekly panic attacks, which lasted 
from four to six hours, particularly if something reminded 
him of his war experience.  He also described premonitions in 
times of danger occurring as a consequence of noises.  He 
denied any history of auditory or visual hallucinations but 
sometimes he actually heard voices and something ringing.  He 
had suicidal thoughts perhaps a week ago.  He had not made 
any discrete suicide attempts but wondered if he was 
attempting "slow suicide" through excessive drinking.  He 
stated that his depression was fairly ongoing, which could 
get worse or better.  His sleep was between 9 and 10 hours 
nightly but he stated that he was up during the night four to 
six times.  He gained about 12 pounds over the past three 
months because his activity was down and he was eating more 
due to depression.  He groomed himself and was well-groomed 
at the time of the interview.  He cleaned the house, washed 
clothes, and shopped for food and prepared meals for himself.  
He also watched television and read novels and the newspaper.  
He went to no formal activities such as church or hobby 
groups outside of his formal therapy at VA but painted 
abstract landscapes.  He lived with his wife of 30 years.  He 
had no particular friendships because most of his friends did 
not live locally.

On mental status examination, he was fully oriented and his 
thoughts appeared to progress coherently and relevantly.  
There was no sign of psychotic mentation through the course 
of the interview.  He was not circumstantial or tangential.  
In formal mental status testing, his answers were essentially 
within the norm.  He was able to subtract serial 7's and, 
though he made mistakes, he could correct these.  His 
knowledge of current events appeared to be within the norm 
and he could recall three out of three objects in three 
minutes clearly.  At no point through the course of the 
interview did he appear unduly labile emotionally or to be 
responding to internal stimuli.  He appeared to have fairly 
good interpersonal skills and acknowledged that he got quite 
angry at times, which could be a problem for him.  The last 
time he got very angry was about two weeks prior to the 
interview when he took a hammer to a lawnmower that would not 
work.  He was asked what helped calm him down if he was upset 
and responded that it helped him to drink a beer or take 
Ibuprofen.  The Axis I diagnosis was PTSD, panic disorder, 
moderate to severe, depressive disorder, mild to moderate, 
and history of alcohol abuse.  The GAF score was 55.  

In June 2004, a letter from a private physician notes the 
Veteran was able to interact with people appropriately and 
could carry out more than one or two step instructions in a 
reasonably consistent manner.

A March 2005 VA examination report shows the Veteran was 
clean, well-groomed, and well-oriented in time, place, and 
purpose.  His responses to questions of content were well-
considered and appropriate to topic and demonstrated an 
adequate fund of knowledge.  He also appeared to be a fairly 
straight-forward and honest historian.  His speech was 
overall of regular rhythm and volume, and was normal.  He 
appeared to perspire throughout the course of the interview 
secondary to symptoms of anxiety, which reportedly had 
increased for the past two years.  His affect appeared to be 
restricted, somewhat guarded, with dominant mood being 
dysphoric and moderately anxious.  His thought-processes were 
linear with no indication of psychotic process such as 
auditory/visual hallucinations and no indication of 
organicity.  His eye contact was appropriate and sustained.  
He reported that he was last employed at an insurance company 
in 2001 but had not sought employment since then because of 
increasing irritability and anxiety.  He reported going on an 
interview but becoming extremely anxious during the course of 
the interview and had to leave.  He had overall competency to 
carry out routine activities as well as manage his money and 
could be considered competent for VA purposes.  He had 
somewhat limited social interactions finding it oftentimes 
difficult to leave his home secondary to apprehensions and 
worries associated with PTSD.  He was competent to care for 
his own hygiene, prepare his own meals, and manage his 
medications.  

He had increased nightmares, intrusive thoughts and 
recollections, and nightsweats.  He also had increased 
symptoms of anxiety and agitation followed by periods of 
depression, which he reported on a scale of 1 to 10 at a 
level of 8 or 9, indicating a severe level of depression.  He 
denied any frank symptoms of homicidal ideation but had 
passive periods of suicidal ideation during times of 
depressed mood.  He reported that intrusive thoughts and 
recollections regarding his experiences in Vietnam had become 
more problematic and that he had increased periods of 
irritability and decreased ability to adapt to changes.  He 
presented with a fairly blunted and guarded range of affect 
responses.  He was somewhat general for long-term plans but 
lacked any real positive expectation for future events in his 
life.  Evidence of hyperarousal was indicated by increased 
symptoms of sleep disturbance, increased irritability, and 
increased vigilance, which impaired his ability to sustain 
concentration.  These symptoms were clinically important and 
indicated that the Veteran continued to suffer from primary 
symptoms of PTSD, severe.  The overall impact of the present 
psychological distress posed significant difficulties for him 
in occupational endeavors secondary to periods of increased 
anxiety and apprehension associated with PTSD, as well as 
difficulties with motivation secondary to major depression.  
He reported significant difficulties in establishing new 
social interactions, which he had been avoiding of late.  He 
also had significant difficulties in adapting to changes in 
his routine with a tendency to become anxious and 
apprehensive at which time he lost his self-confidence.  The 
Axis I diagnosis was PTSD, chronic, severe.  The GAF score 
was 45.

A July 2005 VA psychiatric care note shows the Veteran 
reported feeling worse, worthless and unable to sustain 
anything.  His affect was blunted and mood was depressed.  He 
admitted to suicidal ideation and agreed to contact the 
examiner if he was unable to control his suicidal ideation.  
A September 2005 VA psychiatric care note shows the Veteran 
reported feeling a little better, was not as depressed or 
anxious, and had less suicidal thoughts, less alcohol.  He 
was still having nightmares and sleep disturbance.  He had 
fewer panic attacks with dizziness and fainting, finding that 
breathing exercises helped.  His affect was constricted but 
broader than before.  His mood was subdued.

An August 2005 private medical record shows the Veteran had 
intermittent symptoms of dizziness pre-syncope.  The etiology 
was unclear but from his history it sounded like it was 
related to his anxiety and PTSD.  He was reducing his self-
medication with alcohol abuse, which resulted in an increase 
in severity and frequency of his PTSD symptoms of sleep 
disturbance, intrusive memories, panic attacks, exaggerated 
startle response, anger outbursts, and hypervigilance.  His 
increased symptoms, particularly his anger outbursts, had a 
significant negative impact on his relationship with his wife 
and daughter.  It was also clear that the current level of 
impairment was such that he was unable to obtain and sustain 
any form of employment.  He was not able to tolerate 
interactions with other people (co-workers or customers) and 
was easily overwhelmed when presented with more than a two-
step task instruction.  His anxiety also induced short-term 
memory loss.  His unemployability further aggravated his 
anxiety due to loss of financial resources his family needed.  
The assessment was alcohol abuse, PTSD, chronic, severe, 
depression, and a GAF score of 40.  A March 2006 VA medical 
record also notes PTSD severe and chronic.

In March 2006, a letter signed by a Vet Center psychiatrist 
and counselor notes that the Veteran had severe chronic PTSD 
with symptoms of constant nightmares, sleep disruption, and 
almost daily panic attacks, which left him homebound and 
unable to tolerate normal daily experiences such as grocery 
shopping, driving or riding in a car, or tolerating crowded 
areas.  He had difficulty concentrating and could not manage 
tasks requiring more than two steps or parts.  He also 
experienced hypervigilance and emotional avoidance.  The 
negative impact on the quality of the Veteran's life due to 
these PTSD symptoms was severe and likely permanent.  He 
could not tolerate daily stressors of obtaining and 
sustaining meaningful employment though he wished he could do 
so.  His irritability and anger had a detrimental impact on 
his marriage and relationship with his daughter.  He had few 
friends, none of whom he would identify as close friends and 
he frequently was housebound due to panic attacks.  In 
summary, the Veteran had not worked for over five years and 
it was unlikely he would ever be able to again.  His quality 
of life was very low and despite two years of treatment he 
had not shown any significant improvement.  Results from 
clinical interview, observation, psychometrics, and self 
report indicated that the GAF score was no greater than 45 
for severe impairment.
 
An April 2006 letter from the previous Vet Center counselor 
notes that he had served as the Veteran's counselor since 
June 2003 and the Veteran was severely impaired and unable to 
obtain and sustain employment due to his severe PTSD symptoms 
including daily panic attacks, severe depression, and 
anger/rage outbursts.  These symptoms also caused daily 
stress in his relationships with his wife and daughter, as 
well as individuals he might come in contact with incidental 
to general activities.  The counselor also mentioned that the 
Veteran was experiencing a significant increase in suicidal 
ideation as a result of the financial stressors from his 
inability to work.

A February 2008 VA psychiatric care note shows the Veteran 
reported still having syncope.  On objective evaluation, he 
was kempt, cordial, and cooperative.  His affect was 
constricted and mood apprehensive.  His thought process was 
coherent and content, appropriate.  He denied current 
psychotic/manic symptoms or homicidal or suicidal ideations.

A May 2008 QTC examination report shows the Veteran indicated 
that he came back from Vietnam with sleep disturbance, 
nightmares, and intrusive memories and that after September 
11, 2001 he had a nervous breakdown.  He stated that he 
became agitated and started doing irrational things.  He 
could not function and stayed in the house for several 
months.  He stated that he also became paranoid.  It was at 
this time that he sold his house and was drinking heavily.  
He had not worked since 2000 stating that he gave up his job 
as an insurance salesman because he could not deal with 
customers or drive long distances and felt burned out.  His 
current symptoms included trouble sleeping and panic 
feelings.  He would wake up with sweating, shortness of 
breath, and feeling startled.  He stated that a few nights a 
week he would able to sleep for seven hours but most of the 
nights he slept for three hours because of nightmares.  He 
stated that he had no drive or energy and experienced panic 
attacks about three to five times per week.  He indicated 
that he was not able to work right now and probably could not 
work because of these panic feelings, chronic tiredness, 
disrupted sleep, and inability to deal with people.  As a 
result of these symptoms, which were quite constant, he lost 
confidence in his ability to hold a job and had not been able 
to work for more than seven years.

On mental status examination, he appeared uptight and 
apprehensive, somewhat guarded, and was sweating on several 
occasions.  He related feeling depressed for many years, 
which had affected his ability to perform and also caused 
problems with lack of energy and drive that seemed to be 
profound in the afternoon.  He spoke in a soft volume and 
there was some slowness to his response.  He stated that he 
had problems with concentration and could not finish reading 
a book and read the newspaper several times to comprehend and 
recall.  He stated that he had been having panic attacks 
three times a week characterized by shakiness, tremulousness, 
sweating, and cough-like sensations leading to a fainting 
spell.  He was very suspicious of people and quite vigilant 
in crowded places.  He did not trust people.  He had no 
delusions or hallucinations at present but stated that 
whenever he had these fainting spells after coming from a 
blackout, colors became blurred and sounds loud.  He had 
intact thought processes but had problems with memory.  He 
stated that he could not focus or concentrate and had trouble 
recalling things.  He had no suicidal thoughts at present but 
stated that one month ago he had thoughts of killing himself 
by hanging.  He related no homicidal thoughts at present.  
The Axis I diagnosis was PTSD chronic severe with a GAF score 
of 50.  The examiner determined that the alcohol abuse and 
depression were related to PTSD and that the Veteran was no 
longer able to work because of his significant residual 
symptoms of PTSD and depression.  His prognosis was guarded 
if not poor because he had not been able to function for many 
years due to lack of drive secondary to PTSD and depression.  
The examiner added that the Veteran had intermittent 
inability to perform activities of daily living but could 
perform self care.  He had problems remembering things and 
did not cook for fear of forgetting to turn off the stove 
causing a fire.  He was unable to establish and maintain 
effective work and social relationships and had not been able 
to work for more than seven years.  He appeared to have 
difficulty maintaining family role functioning and his 
relationship with his daughter was strained due to emotional 
abuse.  He had problems understanding complex commands 
because of lack of concentration and focus, which might be 
related to his depression.

In June 2008, a VA psychiatric care note shows the Veteran 
reported he was maintaining his sobriety but still worried 
about most anything.  On objective evaluation, he was kempt 
and cooperative.  His affect, mood, and thought process and 
content was worried.  He denied psychotic/manic symptoms or 
suicidal or homicidal ideation.

A February 2009 letter from a Vet Center psychiatrist noted 
that the Veteran had been his patient for many years and 
continued to suffer with severe PTSD complicated by recurrent 
depression and ongoing panic attacks.  The Veteran was quite 
disabled by these and was unable to sustain any competitive 
employment in spite of prolonged and intensive psychotherapy 
and exposure to various medications.

R.B. from the Seattle Vet Center also testified at the 
February 2009 Board hearing that he was the manager of the 
Vet Center and had done some therapy with the Veteran since 
2003, though the Veteran primarily worked with other 
therapists.  He indicated that the Veteran did not have any 
friends and remained very isolative.  He also could not 
concentrate and had frequent suicidal ideation, but was 
afraid to talk about that to most people because he would end 
up in the hospital.

The Veteran's PTSD symptoms are manifested by occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood, due to 
suicidal ideation, panic attacks occurring one to two times 
per month to three to five times per week, or near-continuous 
depression affecting the ability to function independently, 
appropriately or effectively, impaired impulse control 
(including angry outbursts and abusive behavior toward his 
wife and daughter), difficulty adapting to stressful 
circumstances (including work or worklike setting), and 
inability to establish and maintain effective relationships.  
He had a restricted affect and reportedly last worked in 2000 
or 2001, but quit primarily because of increased symptoms of 
anxiety.  He also had sleep disturbances even with 
medication, social isolation, and difficulty concentrating.  
Multiple examiners determined that the overall impact of the 
Veteran's psychological distress would be expected to 
continue to at least moderately impact or prevent his 
employability primarily because of increased anxiety and 
difficulty maintaining appropriate social relations in an 
occupational setting.  These findings more closely 
approximate the criteria for a 70 percent evaluation for 
PTSD.

The Veteran's GAF score range of 40 to 55 further supports 
the criteria for the 70 percent evaluation assigned.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a GAF score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 51-60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41-50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31-
40 represents some impairment in reality testing or 
communication (e.g, speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  The Veteran's 
GAF scores range represents moderate to severe symptoms, 
which overall is consistent with the 70 percent evaluation 
assigned. 

A 100 percent evaluation is not warranted, as the Veteran's 
thought-processes and content were normal with no evidence of 
hallucination or persistent delusions.  He reportedly had 
anxiety-induced short-term memory loss, but did not show any 
severe memory impairment on objective evaluation such as 
forgetting the names of close relatives or his own name.  
While he had trouble with some daily activities such as 
cooking and remembering to turn off the stove and driving, he 
was able to perform activities of daily living including 
maintaining minimal personal hygiene.  He always appeared 
well-groomed.  He also prepared his own meals and did work 
around the house including taking care of their pet.  He had 
some suicidal ideations but was not found to be in persistent 
danger of hurting himself or others.

The level of impairment associated with PTSD has been 
relatively stable throughout the appeals period, or at least 
has never been worse than represented by a 70 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran's PTSD symptoms are shown to severely 
impair his work abilities if not prevent him from working.  
The diagnostic criteria for a 70 percent rating for PTSD 
contemplate symptoms that cause occupational impairment with 
deficiencies in most areas including difficulty in adapting 
to stressful circumstances in a work setting.  Extraschedular 
evaluations are preserved for exceptional situations based on 
factors such as marked interference with employment and 
frequent periods of hospitalization.  The record does not 
show any frequent periods of hospitalization due to PTSD.  
While the PTSD is shown to severely impair if not prevent the 
Veteran from maintaining employment, this impairment has 
already been compensated by the 70 percent evaluation 
assigned.  The current schedular criteria adequately 
compensate the Veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

A 70 percent evaluation is assigned for PTSD.  To the extent 
that any further increase is denied, the preponderance of the 
evidence is against an initial increased rating for PTSD; 
there is no doubt to be resolved; and any further increased 
rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.


ORDER

The claim for entitlement to a TDIU is dismissed.

Entitlement to an initial evaluation of 70 percent for PTSD, 
but no higher, is granted, subject to the rules and payment 
of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


